—Order of the Appellate Term of the Supreme Court, First Department, entered May 19, 1999, which affirmed a judgment of the Civil Court, New York County (Leona Freedman, J.), entered January 16, 1997, after a nonjury trial, in favor of plaintiff in the sum of $42,000 with costs and disbursements, unanimously affirmed, without costs.
We agree with the majority of the Appellate Term that the *365limited carpentry work undertaken by plaintiff was decorative in nature and incidental to the extensive preparation, painting and refinishing work performed by plaintiff on defendant’s duplex apartment. Inasmuch as due deference must be accorded to the trier of fact, who is in the best position to determine issues of credibility, the Civil Court’s finding of fact and award of judgment to plaintiff are affirmed. Concur— Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.